Citation Nr: 0835515	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected hypertension.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected bilateral flat feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to September 
1988 and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which granted 
service connection for hypertension and bilateral flat feet 
and assigned noncompensable ratings to each disability, 
effective May 11, 2006.  The veteran then filed an appeal 
with regard to the initially assigned ratings. While his 
appeal was pending, a January 2007 rating decision assigned a 
10 percent evaluation for hypertension, effective May 11, 
2006 and a May 2007 decision assigned a 10 percent evaluation 
for bilateral flat feet, also effective May 11, 2006.  
Nevertheless, as these ratings are still less than the 
maximum benefit available, the appeal is still pending.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the veteran also filed a timely notice 
of disagreement with regard to a claim for service connection 
for erectile dysfunction, secondary to service-connected 
hypertension.  In a May 2007 rating decision, the RO granted 
this claim, and as that decision was a complete grant of the 
benefits sought on appeal, that issue is no longer before the 
Board.

In June 2008, the veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
that hearing is associated with the claims file.




FINDINGS OF FACT

1. Service-connected hypertension is manifested by systolic 
readings no higher than 160 and diastolic readings no higher 
than 100 and the use of anti-hypertensive medication.

2. Service-connected bilateral flat feet is manifested by 
pain on use, somewhat improved with orthotics, low medial 
arches, tenderness to deep palpation of the medial ball, and 
calluses on the medial ball.

3.  Service-connected bilateral flat feet was not manifested 
by marked deformity of the feet, accentuated pain on 
manipulation, or additional limitation due to pain, weakness, 
lack of endurance, or incoordination.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 4.104, including Diagnostic Code 7101 
(2007).

2. The criteria for a rating in excess of 10 percent for 
service-connected bilateral flat feet have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 
.
Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the veteran was provided with a 
VCAA notification letter in May 2006, prior to the initial 
unfavorable rating decision issued in September 2006.  An 
additional VCAA letter was sent in November 2007.

Initially, the Board notes that, in Pelegrini, the Court held 
that VA must request that the claimant provide any evidence 
in his possession that pertains to the claim based upon the 
contents of 38 C.F.R. § 3.159(b).  18 Vet. App. at 120-21.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated from the regulation by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to no longer state that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini) effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  
In reviewing the claims file, the Board observes that the 
VCAA notice issued in May 2006 was fully compliant with the 
VCAA by informing the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
Thus, with regard to the veteran's service connection claims 
for hypertension and bilateral flat paint, all VCAA notice 
requirements were met.

Further, this letter advised the veteran of the evidence 
necessary to substantiate disability ratings and effective 
dates for these disabilities once service-connected, as 
required by Dingess/Hartman.  The Board acknowledges that a 
recent Court decision held that there are specific 
requirements for VCAA notices in increased rating claims.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
the Board determines that these requirements do not apply to 
initial rating claims, such as the one now before the Board.  
Initially, the Board notes that Vazquez-Flores was an appeal 
of an increased rating claim, not an initial rating claim.  
More importantly, the Court's decision distinguishes the 
notice requirements therein defined from the notice required 
for initial rating claims.  Specifically, the Court, after 
outlining the notice requirements for increased rating 
claims, states that the notice in an increased rating claim 
must also provide examples of the medical and lay evidence 
that are relevant to establishing entitlement to increased 
compensation, "[a]s with proper notice for an initial 
disability rating."  Id. at 43.  Thus, the Board concludes 
that the Court intended the requirements outlined in its 
decision to apply only to increased rating claims, and 
therefore, they are not applicable to the instant claims.  
Based on the above analysis, the notice requirements for an 
initial rating claim have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and affording him 
VA examinations.  The veteran's service treatment records, VA 
treatment records, and the reports of June 2006 and May 2007 
VA examinations were reviewed by both the AOJ and the Board 
in connection with adjudication of his claims.  The veteran 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of his claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Hypertension

The veteran's service-connected hypertension is currently 
rated 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).  He contends that, since VA does 
not supply the only medication that has been shown to control 
it, he should receive increased compensation to cover the 
out-of-pocket costs of the medication.  In this regard, the 
Board observes that VA compensation for service-connected 
disabilities is designed to compensate only for the severity 
of symptoms of the disability and the impact of those 
symptoms on physical functionality.  Thus, although the Board 
acknowledges the veteran's concerns with regard to the cost 
of his medication, such concerns are not factors for 
consideration in determining the appropriate disability 
rating to be assigned.  Nevertheless, regardless of the 
veteran's contentions, the Board will undertake an evaluation 
of the severity of the veteran's hypertension.  

Under Diagnostic Code 7101, a rating of 10 percent is 
warranted for hypertensive vascular disease where the 
diastolic pressure is predominantly 100 or more; or systolic 
pressure is predominantly 160 or more; or when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id.

The veteran has been treated for hypertension throughout the 
appeal period.  An April 2007 letter from Dr. HW states that 
he had been treating the veteran for uncontrolled 
hypertension for two years.  The record reveals that multiple 
medications were tried, none of which effectively regulated 
the veteran's blood pressure until he was prescribed Lotrel 
by his private primary care provider.  The Lotrel by all 
reports has regulated his blood pressure with minimal side 
effects. 

At the June 2006 VA examination, three readings were taken: 
138/88, 140/88, and 136/88.  The veteran also reported home 
readings in the 130s systolic and in the 80s diastolic.  The 
Board notes that the readings reported in VA treatment were 
generally consistent with the above.  The highest blood 
pressure reading was taken in February 2007 and reported as 
160/100, which appears to have been due to the 
ineffectiveness of his then-current medication.    

Based on the above, the Board concludes that the competent 
medical evidence does not support a rating in excess of 10 
percent for service-connected hypertension.  The veteran is 
assigned a 10 percent rating, which contemplates blood 
pressure readings up to and including his highest reading of 
160/100, as well as the need for continuous medication to 
control his blood pressure.  Without evidence of systolic 
pressure of predominantly 200 or more or diastolic pressure 
of predominately 110 or more, there is no basis for assigning 
a rating in excess of 10 percent for service-connected 
hypertension.

Bilateral Flat Feet

The veteran's service-connected bilateral flat feet 
disability is assigned a 10 percent rating evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  
The veteran contends that the symptomatology of his service-
connected bilateral foot disability causes pain while walking 
and standing and requires frequent replacement of 
prescription orthotics.  Consequently, he argues that a 
higher rating evaluation should be assigned.  

Under Diagnostic Code 5276, for acquired flatfoot, a 10 
percent rating is assigned where flatfoot is moderate, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, either bilateral or unilateral.  For severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, 20 and 30 percent ratings (unilateral and 
bilateral, respectively) are assigned.  For pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliance, 30 and 50 percent ratings 
(unilateral and bilateral, respectively) are assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5276.

The veteran was afforded a VA examination in June 2006 at 
which the examiner noted arches significantly lower than 
normal, but [not] totally flat.  (The Board presumes here 
that, given the use of the word "but," as well as the other 
relevant medical evidence cited, the examiner meant "but not 
totally flat.")  Achilles tendon alignment was normal.  
There was no tenderness with palpation of the bottoms of the 
feet or signs of abnormal weight-bearing.  No Deluca factors 
were found, i.e. there was no functional limitation on 
repetition due to pain, weakness, lack of endurance or 
incoordination.  The diagnosis was no arches in both feet.
X-rays were performed in September 2006 and April 2007.  
Neither X-ray showed the presence of flat feet or any other 
abnormality.  

At the May 2007 VA examination, the examiner found very low 
medial arches with tenderness to deep palpation over the 
medial ball, which he stated also had a significantly 
diminished fat pad.  Calluses were noted on the medial ball 
of the foot, but there was no swelling.  The examiner also 
stated that there was no pain on range of motion, that there 
was no additional limitation due to pain, fatigue, weakness, 
or lack of endurance with repetitive use.  He diagnosed fat 
pad atrophy, but not flat 
feet.  

The June 2006 and May 2007 VA examiners reported that the 
orthotics provided improvement and minimal relief of pain, 
respectively.  VA treatment records dated up to and including 
April 2008 are also of record.  They reveal no symptoms of 
the veteran's foot disability inconsistent with those 
discussed above, although they do demonstrate that he has 
required frequent replacement of his orthotics.  

In light of the above evidence, the Board determines that a 
rating in excess of 10 percent for service-connected flat 
feet is not warranted.  The medical evidence of record does 
not demonstrate that the veteran's feet exhibit marked 
deformity, and there was no swelling noted upon examination.  
Tenderness was only found on deep palpation, and although the 
veteran experiences pain on use, pain is contemplated in the 
assigned rating, and further, the Board notes that the 
orthotics provide some relief.  Finally, the Board sees that 
calluses were found in May 2007, but this symptom alone does 
not, without any other symptoms representative of a higher 
rating, warrant a rating in excess of 10 percent for service-
connected bilateral flat feet.  Accordingly, the Board finds 
that the overall picture of the symptomology of the veteran's 
bilateral flat feet does not support a rating in excess of 10 
percent for service-connected flat feet. 

III. Other considerations

The Board has contemplated staged ratings for both the 
veteran's hypertension and bilateral foot disabilities.  
Fenderson v. West, 12 Vet. App. 119 (1999);  see Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds 
that neither disability demonstrates a change in severity to 
warrant the assignment of a higher rating at any time during 
the appeal period.  Thus, staged ratings are not applicable 
in this case. 

The Board has also considered the veteran's own statements 
regarding the severity of his symptoms of hypertension and 
bilateral flat feet.  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of the severity of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   

The Board has considered the benefit of the doubt doctrine in 
which the Secretary shall give the benefit of the doubt to 
the claimant when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
However, in the present case, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
initial ratings in excess of 10 percent for service-connected 
hypertension and bilateral flat feet.  Therefore, his claims 
must be denied.

The Board recognizes that the question of an extra-schedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, No. 06-3088, (U.S. Vet App. September 16, 
2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected 
disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board acknowledges the 
veteran's statements with regard to the difficulties he has 
with his service-connected bilateral foot disability due to 
his work as a construction manager.  However, the objective 
medical evidence of record does not show that manifestations 
of either the veteran's service-connected hypertension or his 
service-connected bilateral flat feet results in a marked 
functional impairment in a way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell; Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial rating in excess of 10 percent for service-
connected hypertension is denied.

An initial rating in excess of 10 percent for service-
connected bilateral flat feet is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


